Citation Nr: 0614291	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  01-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected status post intraoral 
vertical osteotomies with temporomandibular joint 
dysfunction, prior to September 26, 2002.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction, from 
September 26, 2002.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1975 to August 
1979 and October 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, that granted entitlement to 
service connection for status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction and 
assigned a 10 percent rating.  Service connection was denied 
for a left knee disorder, a right knee disorder, and a left 
shoulder disorder on the basis that new and material evidence 
had not been submitted.

This matter was previously before the Board in August 2003, 
wherein the issue of entitlement to service connection for a 
left shoulder disorder was reopened, and was remanded, along 
with the remaining issues, for additional development.  The 
case is now returned to the Board for appellate review.

During the pendency of this appeal, by rating action of the 
RO dated in August 2005, the disability rating for the 
veteran's service-connected status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction was 
increased to 40 percent, effective September 26, 2002, the 
date medical evidence had shown that the disability had 
increased in severity.


FINDINGS OF FACT

1.  Prior to September 26, 2002, limitation of motion of the 
temporomandibular joint was not less than 31 millimeters 
(mm).

2.  As of September 26, 2002, limitation of motion of the 
temporomandibular joint was 10 mm.

3.  The RO denied the veteran's claim of entitlement to 
service connection for a left knee disorder by rating action 
dated in July 1991.  He did not appeal this determination.

4.  Evidence submitted since the July 1991 RO decision 
denying entitlement to service connection for a left knee 
disorder is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder by rating action 
dated in July 1991.  He did not appeal this determination.

6.  Evidence submitted since the July 1991 RO decision 
denying entitlement to service connection for a right knee 
disorder is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The medical evidence of record does not show that the 
veteran currently has a left shoulder disorder that was 
manifested as a result of service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post intraoral vertical osteotomies with 
temporomandibular joint dysfunction, prior to September 26, 
2002, are not met. 38 U.S.C.A. § 1155 (West 2002 & 2005); 38 
C.F.R. § 4.40, 4.45, 4.150, Diagnostic Code 9905 (2005).

2.  The criteria for a rating in excess of 40 percent for 
temporomandibular joint, from September 26, 2002, are not 
met. 38 U.S.C.A. § 1155 (West 2002 & 2005); 38 C.F.R. § 4.40, 
4.45, 4.150, Diagnostic Code 9905 (2004).

3.  The unappealed July 1991 RO decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2005).

4.  Subsequent to the decision of July 1991 that denied 
entitlement to service connection for a left knee disorder, 
new and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

5.  The unappealed July 1991 RO decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2005).

6.  Subsequent to the decision of July 1991 that denied 
entitlement to service connection for a right knee disorder, 
new and material evidence sufficient to reopen the claim has 
not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).

7.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in January 2004 and September 2004.  
The veteran was told of what was required to substantiate his 
claims for an increased disability rating, service 
connection, and reopening previously denied claims, and of 
his and VA's respective duties, i.e., that VA would attempt 
to get any additional records that he identified as being 
helpful to his claim.  The letters provided the veteran with 
notice of what evidence and information was necessary to 
reopen his previously denied claims and to establish 
entitlement to the underlying claims for the benefits sought 
on appeal.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  This matter was before the Board in 
August 2003, and was remanded, in part, to ensure that 
appropriate notice was provided to the veteran.

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Since the veteran's claims herein are being 
denied by the Board, as discussed herein, there is no 
potential effective date issue that would warrant additional 
notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant VA medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in December 2000, December 2004, and 
August 2005.  The examinations were thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Status post intraoral vertical osteotomies
with temporomandibular joint dysfunction

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered. However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected status post intraoral 
vertical osteotomies with temporomandibular joint dysfunction 
was initially rated as 10 percent disabling under Diagnostic 
Code 9905 of VA's Schedule for Rating Disabilities of dental 
and oral conditions, which provides the rating criteria for 
limitation of motion of temporomandibular articulation.  
Pursuant to this provision, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range as follows:  a maximum 40 percent disability 
rating is warranted where range of motion is from zero to 10 
mm.  A 30 percent disability rating is warranted when range 
is from 11 to 20 mm.  A 20 percent disability rating is 
warranted for range of motion of 21 to 30 mm; and a 10 
percent disability rating is warranted for 31 to 40 mm.

Range of lateral excursion warrants a maximum 10 percent 
disability rating if limited from zero to 4 mm.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

Prior to September 26, 2002

The veteran filed his claim for entitlement to service 
connection for status post intraoral vertical osteotomies 
with temporomandibular joint dysfunction in August 2000.  

Service dental records had shown that in December 1978, the 
veteran had reported uneven teeth and pain when eating.  
Physical examination revealed prominent chin when teeth were 
in full occlusion and a slight downward curvature of nose 
from base toward tip.  The teeth were in good state of 
repair, but dental occlusion was not good due to mandibular 
prognathism.  He was diagnosed with gross malocclusion 
secondary to mandibular prognathism and malaligned teeth, and 
underwent an intraoral mandibular vertical osteotomies in 
April 1979.

VA outpatient treatment records dated in December 1999 show 
the veteran reported  left temporomandibular joint pain with 
opening and chewing.  Physical examination was positive for 
subluxation and clicks on left temporomandibular joint.  The 
impression was left temporomandibular joint disease.  

A VA examination report dated in December 2000 shows the 
veteran reported throbbing pain in the left jaw.  Physical 
examination revealed tenderness to palpation in the left and 
right temporomandibular joint when opening in vertical 
dimension of occlusion.  There was no crepitus in the left to 
right temporomandibular joint when opening in vertical 
dimension of occlusion.  The vertical dimension of occlusion 
was measured to be 1.5 inches.  The mandible was normal in 
its range of motion.  The diagnosis was temporomandibular 
joint dysfunction, left and right side, subsequent to 
temporomandibular joint surgery by history.

By rating action dated in January 2001, the RO granted the 
veteran's claim and assigned a 10 percent disability rating, 
effective as of August 8, 2000, the date his claim was 
received.  The 10 percent was assigned based upon painful 
motion, as the veteran had normal range of motion and 
vertical dimension of occlusion of 1.5 inches.

There are no other medical treatment records with regard to 
the veteran's service-connected status post intraoral 
vertical osteotomies with temporomandibular joint dysfunction 
prior to September 26, 2002.  Therefore, with regard to this 
disability prior to September 26, 2002, the evidence shows 
that the veteran's temporomandibular joint resulted in 
painful motion, which at most resulted in vertical dimension 
of occlusion was measured to be 1.5 inches.  Although, this 
reading was not calibrated under the metric system as in the 
Schedule, there is no indication that the veteran's 
limitation of motion of temporomandibular articulation was 
limited to less than 30 mm, which would be required for the 
assignment of a disability rating greater than 10 percent 
under Diagnostic Code 9905.

The assigned 10 percent disability rating was in 
consideration of the reported painful motion of the veteran.  
In this regard, the directives of DeLuca have been considered 
by the RO and a disability rating greater than the assigned 
10 percent prior to September 26, 2002, would not be 
appropriate.  

The Board has also considered whether a higher disability 
rating is warranted prior to September 26, 2002, under other 
applicable diagnostic code provisions.  However, as the 
veteran did not exhibit any post-operative nonunion or severe 
displacement of the mandible, a higher disability rating 
pursuant to Diagnostic Codes 9903 or 9904, would not be 
appropriate.  

The Board has considered the veteran's assertions of pain and 
limitation of motion of his temporomandibular joint, however, 
the Board is limited to those factors that are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  The pertinent 
criteria for temporomandibular joint articulation in this 
case involves an assessment of the inter-incisal range.  See 
38 C.F.R. § 4.150, Diagnostic Code 9905.  Accordingly, the 
range of record are the only medical findings which could be 
considered in concluding that an increased disability rating 
is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected status post intraoral vertical osteotomies with 
temporomandibular joint dysfunction prior to September 26, 
2002.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From September 26, 2002

A VA examination report dated in September 2002 shows that 
the veteran reported constant bilateral temple, preauricular 
and jaw pain.  He described the pain as eight on a scale of 
10 upon awakening, and seven on a scale of 10 later in the 
day.  Physical examination showed that palpation of the 
masticatory and cervical muscles and temporomandibular joints 
revealed generalized tenderness of the muscles and both 
joints.  Palpation of cervical muscles reproduced 
temporomandibular joint dysfunction symptoms and forehead 
pain.  Range of motion measurement revealed a 10 mm opening, 
with 6/6/6 right lateral, left lateral and protrusive.  He 
had a click in both temporomandibular joints.  The clinical 
impression was myofascial pain, bilateral temporomandibular 
joint inflammation and bilateral temporomandibular joint disc 
displacement with reduction.

VA outpatient treatment records dated from February 2003 to 
August 2005 show intermittent treatment for symptoms 
associated with the veteran's status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction.  In 
March 2003, inter-incisal opening was 18 mm at initial 
examination, and 30 mm while taking impressions and looking 
in his throat.  In May 2003, inter-incisal opening was 36 mm.  
In September 2003, inter-incisal opening was 21 mm.  In 
August 2004, inter-incisal opening was about 25 mm.  In 
September 2004 and October 2004, inter-incisal opening was 10 
mm.

A VA examination report dated in February 2005, shows that 
the veteran reported pain and popping in the 
temporomandibular joint, along with eye and face pain and 
swelling.  Physical examination revealed inter-incisal 
opening of 4 mm, though it was noted that during the course 
of the examination, while talking, he was able to open 
greater than 4 mm.  It was also noted that it was difficult 
to assess exactly what the maximum incisal opening was since 
he seemed to limit it when asked to move the mandible to 
different positions.  The diagnosis was myofascial pain 
dysfunction and bilateral temporomandibular joint 
inflammation.

By rating action dated in August 2005, the RO granted an 
increased disability rating to 40 percent for the veteran's 
service-connected status post intraoral vertical osteotomies 
with temporomandibular joint dysfunction, effective as of 
September 26, 2002, the date on which the medical evidence 
showed the disability had increased in severity.  

Since September 26, 2002, a review of the evidence shows that 
inter-incisal range was limited from 4 mm to 30 mm.  As early 
as September 26, 2002, it was noted to be 10 mm.  Taking into 
consideration the rating criteria of Diagnostic Code 9905, 
the currently assigned maximum disability rating of 40 
percent is warranted from September 26, 2002.  

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  Regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation. See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Remand for the Board to 
consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because the veteran is receiving the maximum schedular 
evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not applicable.

The Board has also considered whether a higher disability 
rating is warranted from September 26, 2002, under other 
applicable diagnostic code provisions.  However, as the 
veteran did not exhibit any post-operative nonunion or severe 
displacement of the mandible, a higher disability rating 
pursuant to Diagnostic Codes 9903 or 9904, would not be 
appropriate.  Additionally, Diagnostic Codes 9903 and 9904, 
only provide for a maximum 30 percent rating and 20 percent 
rating respectively, so rating under these code provisions 
would not provide the veteran with a greater disability 
rating.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 49. 

New and material evidence for a left and right knee disorder

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

In July 1991, the RO denied entitlement to service connection 
for left and right knee disorders.  At that time, the 
evidence showed that the veteran had been treated for a sore 
left knee during service in December 1981.  The diagnosis was 
possible slight chondromalacia of the left knee.  The 
evidence also had shown that the service medical records were 
negative for any reports of or treatment for a right knee 
disorder during service.

A report of medical examination dated in January 1982, and 
conducted at the time of the veteran's discharge from 
service, shows that upon clinical evaluation, his lower 
extremities, including strength and range of motion, were 
normal.  The associated report of medical history, also dated 
in January 1982, and completed by the veteran, shows that he 
indicated he had not had "trick" or locked knee; arthritis, 
rheumatism, bursitis; lameness; or bone, joint, or other 
deformity.

Subsequent to service, VA hospital and outpatient treatment 
records dated from February 1988 to October 1990 showed 
intermittent reports of symptoms associated with bilateral 
knee pain.  In March 1988, the veteran had undergone a right 
lateral meniscectomy.  The veteran had reported that the pain 
initially began in 1982 and had become progressively worse 
since 1984.

A VA examination report dated in February 1991 showed that 
the veteran reported having bilateral knee pain since 1982 
when he had jumped across a ditch and had injured both knees.  
The diagnosis was history of bilateral knee injury with 
nominal clinical evaluation, but with symptoms as noted.

In its July 1991 decision, the RO determined that the veteran 
was only treated for a left knee injury in 1981, that there 
were no residuals noted at discharge, and that there were no 
significant residuals found on current examination.  
Similarly, the RO determined that there was no in-service 
evidence of a right knee injury or disease during service.  
Absent medical evidence of in-service incurrence or 
aggravation, a current disability, and a nexus relating the 
two, the veteran's claim of entitlement to service connection 
for a left knee and right knee disorder was denied.  The 
veteran did not appeal this decision, thus it became final.  
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Thereafter, in August 2000, the veteran requested that his 
claim of entitlement to service connection for a left knee 
and right knee disorder be reopened.  He also asserted that 
his right knee disorder may have been secondary to the left 
knee injury sustained during service.  

VA outpatient treatment records dated from November 1992 to 
August 2005 show intermittent treatment for symptoms 
associated with a bilateral knee disorder.  In November 1992 
he was diagnosed with patellofemoral pain syndrome.  In May 
1998 the diagnostic impression was questionable chronic 
bilateral knee pain.  In July 1998, the assessment was 
bilateral knee pain.  X-rays of bilateral knees in August 
1998, revealed small osteophytes at the tibial spines, but no 
fractures or dislocations were seen.  In March 1999, X-rays 
showed mild degenerative joint disease of the left knee.  In 
October 2002, reported for a knee brace evaluation pursuant 
to continued pain, along with occasional clicking and 
popping.  In August 2004, he reported right knee pain and 
popping.  Films of the knees revealed minimal degenerative 
joint disease changes only.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a left knee and right knee disorder.  The 
newly submitted VA outpatient treatment records, although not 
previously of record, are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  None of these records suggest that the veteran's 
current bilateral knee disorder is in any way related to his 
active service.  In fact, there is no evidence of record 
showing that the veteran's current bilateral knee disorder 
had its onset during service or is related to any in-service 
disease or injury.  Additional evidence which consists of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The Board has also considered the veteran's statements with 
regard to his claim.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made which 
were previously considered by VA, and are therefore not new.  
Moreover, there is no evidence that the veteran possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, in addition to not 
being new, the veteran's statements are not material.

With regard to the veteran's assertion that his right knee 
disorder may be secondary to his left knee disorder, the 
Board notes that establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  As the veteran's 
left knee disorder is not a service-connected disability, 
entitlement to service connection on a secondary basis is not 
warranted.

Accordingly, the Board finds that the evidence received 
subsequent to the July 1991 RO rating decision is not new and 
material and does not serve to reopen the veteran's claims of 
entitlement to service connection for a left knee and right 
knee disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Service connection for a left shoulder disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 49; 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

A review of the veteran's service medical records shows the 
veteran was treated in September 1978 for reported left 
shoulder pain and a possible cramp.  He indicated that he 
injured his left shoulder while surfing.  X-rays of his left 
shoulder were negative for any fracture or dislocation.  The 
impression was muscle strain.  His condition resolved with 
balm-type heat. 

A report of medical examination dated in January 1982, and 
conducted at the time of the veteran's discharge from 
service, shows that upon clinical evaluation, his upper 
extremities, including strength and range of motion, were 
normal.  The associated report of medical history, also dated 
in January 1982, and completed by the veteran, shows that he 
indicated he had not had painful or "trick" shoulder or 
elbow; arthritis, rheumatism, bursitis; or bone, joint, or 
other deformity.

A VA outpatient treatment record dated in March 2000 shows 
that the veteran reported bilateral shoulder pain.  It was 
noted that he had been working manual labor. The impression 
was rotator cuff arthropathy. The recent X-rays of both 
shoulders were also normal. The evidence fails to show his 
current left shoulder pain was related to service.

A VA outpatient treatment record dated in October 2000 shows 
that the veteran reported chronic left shoulder pain.  The 
impression was left shoulder rotator cuff 
synovitis/tendonitis.  X-rays of the bilateral shoulder 
joints were negative.

A VA examination report dated in December 2004 shows the 
veteran reported being hit in his left shoulder in September 
1980 during his period of active service.  He stated that he 
was treated with ice and given a cortisone injection about a 
week later.  He added that he would get a flare-up about once 
a week which would last about 30 minutes.  X-rays showed 
minimal degenerative changes to the acromioclavicular joint 
which was really normal.  The diagnosis was bursitis of the 
left shoulder which was mild.  The physician indicated that 
this condition was not service connected.  He added that the 
veteran had only a single episode of care of the left 
shoulder between September 1978 and October 1978.  At that 
time X-rays were normal, there was no fracture or contusion, 
there was no further treatment evaluation during the 
remainder of service, and no such disorder was noted at 
discharge.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  Although there is evidence of a 
single incident of left shoulder pain with an impression of 
muscle strain during service, this had resolved prior to the 
veteran's discharge from service as there was no further 
treatment and clinical evaluation of the upper extremities at 
discharge, including strength and range of motion, was 
normal.

Thereafter, there is no evidence of record of treatment to 
the left shoulder until March 2000, more than 18 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the VA examiner in December 2004, specifically set 
forth that the currently diagnosed mild bursitis of the left 
shoulder was not connected to service.  This opinion was 
definitive and based upon physical examination of the veteran 
and a complete review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  It is, therefore, 
found to carry substantial probative weight.

The Board has considered the veteran's assertions that he 
currently has symptoms associated with a left shoulder 
disorder that is etiologically related to his period of 
active service.  Unfortunately, his lay opinion is not 
considered to be competent evidence.  38 C.F.R. § 3.159(a) 
(2005).  As a lay witness, he can testify as to what he 
actually experienced; however, he lacks the medical training, 
experience, and expertise to make a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 492.

In conclusion, there is only the veteran's claim that he has 
a left shoulder disorder as a result of his period of active 
service.  There is no competent evidence of record that he 
has a current left shoulder disorder that is etiologically 
related to service.  Clearly, the preponderance of evidence 
here is against the claim.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disorder, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 






ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction, prior 
to September 26, 2002, is denied.

Entitlement to a disability rating in excess of 40 percent 
for service-connected status post intraoral vertical 
osteotomies with temporomandibular joint dysfunction, from 
September 26, 2002, is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a left knee disorder is 
denied.

New and material evidence not having been submitted, 
entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


